Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 08/08/2019. Claims 1-24 are currently pending and examined below.
Information Disclosure Statement
The information disclosure statements submitted by Applicant are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. They have been placed in the application file and the information referred to therein has been considered as to the merits.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
                     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 11-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Send et al. (US 9557856 B2).
Regarding claim 1, Send teaches an electromagnetic wave detection apparatus (Fig. 22. See also, fig. 1) comprising:
 a switch comprising an action surface with a plurality of pixels disposed thereon, the switch being configured to switch each pixel between a first state of causing electromagnetic waves incident on the action surface to travel in a first direction and a second state of causing the electromagnetic waves incident on the action surface to travel in a second direction (Fig. 22, SLM 114, 206. See also, col 17: lines 15-23); 
a first detector configured to detect the electromagnetic waves that travel in the first direction (Fig. 22, sensors 116, 164, first and second beams 198, 200); and 
a second detector configured to detect the electromagnetic waves that travel in the second direction (Fig. 22, sensors 116, 164, first and second beams 198, 200).
Regarding claim 2, Send teaches the electromagnetic wave detection apparatus of claim 1, wherein the switch (Fig. 22, SLM 114, 206. See also, col 17: lines 15-23) is configured to switch the each pixel between a first reflecting state, as the first state, of reflecting the electromagnetic waves incident on the action surface in the first direction (Col 88: lines 37-58) and 
a second reflecting state, as the second state, of reflecting the electromagnetic waves incident on the action surface in the second direction (Col 88: lines 37-58).
Regarding claim 3, Send teaches the electromagnetic wave detection apparatus of claim 2, wherein on the each pixel, the switch comprises a reflecting surface configured to reflect the electromagnetic waves, and the switch is configured to switch the each pixel between the first reflecting state and the second reflecting state by changing an orientation of each reflecting surface (Col 88: lines 37-58).
Regarding claim 4, Send teaches the electromagnetic wave detection apparatus of claim 3, wherein the switch comprises a digital micro mirror device (Col 7: lines 8-21. See also, col 5: lines 54-56).
Regarding claim 5, Send teaches the electromagnetic wave detection apparatus of claim 1, wherein the 2 switch is configured to switch the each pixel between a reflecting state, as the first state, of reflecting the electromagnetic waves incident on the action surface in the first direction and a transmitting state, as the second state, of transmitting the electromagnetic waves incident on the action surface and causing the electromagnetic waves to travel in the second direction (Col 88: lines 37-58. See also, fig. 22, Beams 136, 198, and 200).
Regarding claim 9, Send teaches the electromagnetic wave detection apparatus of claim 1, wherein the switch is configured to switch a portion of the plurality of pixels to the first state of causing the electromagnetic waves that are incident to travel in the first direction, and the switch is configured to switch another portion of the plurality of pixels to the second state of causing the electromagnetic waves that are incident to travel in the second direction (Col 88: lines 37-58. See also, fig. 22, Beams 198, and 200 and col 115: lines 42-51).
Regarding claim 11, Send teaches the electromagnetic wave detection apparatus of claim 1, wherein the first detector and the second detector are configured to detect different types or a same type of electromagnetic waves (Col 44: lines 17-33. See also, fig. 22 sensors 116 and col 111: lines 62-66).
Regarding claim 12, Send teaches the electromagnetic wave detection apparatus of claim 1, wherein the first detector and the second detector each comprise an active sensor or a passive sensor configured to detect reflected waves, from an object, of electromagnetic waves irradiated towards the object from an irradiator (col 104: lines 32-37).
Regarding claim 13, Send teaches the electromagnetic wave detection apparatus of claim 1, wherein the first detector and the second detector each comprise an active sensor configured to detect reflected waves, from an object, of electromagnetic waves irradiated towards the object from different irradiators or from a same irradiator (col 104: lines 32-37).
Regarding claim 14, Send teaches the electromagnetic wave detection apparatus of claim 13, wherein the different irradiators emit different types or a same type of electromagnetic waves (Col 58: lines 3-28).
Regarding claim 15, Send teaches the electromagnetic wave detection apparatus of claim 12, further comprising the irradiator (Col 58: lines 3-7. Also, figure 21 shows that the detection device is used with a time of flight sensor which used an irradiation signal 298).
Regarding claim 16, Send teaches the electromagnetic wave detection apparatus of claim 12, wherein the irradiator emits one of infrared rays, visible light rays, ultraviolet rays, and radio waves (Col 58: lines 24-28. See also, col 61: lines 44-56).
Regarding claim 17, Send teaches the electromagnetic wave detection apparatus of claim 12, further comprising a reflector configured to reflect the electromagnetic waves emitted from the irradiator and to change an orientation of the reflector to change an irradiation position of electromagnetic waves irradiated onto the object.
Regarding claim 18, Send teaches the electromagnetic wave detection apparatus of claim 17, wherein the reflector comprises one of a MEMS mirror, a polygon mirror, and a galvano mirror (col 51: lines 35-62).
Regarding claim 19, Send teaches the electromagnetic wave detection apparatus of claim 1, wherein the first detector and the second detector each comprise a ranging sensor, an image sensor, or a thermo sensor (Fig. 22, imaging sensors 116, 164, and longitudinal sensors (FIP). See also, col 44: lines 20-30).
Regarding claim 20, Send teaches the electromagnetic wave detection apparatus of claim 1, further comprising a controller configured to acquire information related to surroundings based on the electromagnetic waves detected by each of the first detector and the second detector (Fig. 1, evaluation device 120).
Regarding claim 21, Send teaches the electromagnetic wave detection apparatus of claim 20, wherein the controller is configured to acquire at least one of image information, distance information, and temperature information as the information related to the surroundings (col 44: lines 17-33. See also, Fig. 21, evaluation device 120, sensors 116, 166, 296).
Regarding claim 22, Send teaches the electromagnetic wave detection apparatus of claim 1, wherein the first detector and the second detector are each configured to detect one of infrared rays, visible light rays, ultraviolet rays, and radio waves (Col 58: lines 24-28. See also, col 61: lines 44-56).
Regarding claim 23, Send teaches a non-transitory computer-readable recording medium that stores a control program for causing an apparatus to execute [[steps]] processes (Col: 54: lines 23-35. See also, col 109: lines 34-43 and fig. 14 ) comprising: switching each pixel, among a plurality of pixels included on an action surface, between a first state of causing electromagnetic waves incident on the action surface to travel in a first direction and a second state of causing the electromagnetic waves incident on the 5Docket No. 005000-K00434 action surface to travel in a second direction (Fig. 1, col 108: lines 36-59. See also, Fig. 22, SLM 114, 206. See also, col 17: lines 15-23); 
detecting the electromagnetic waves that travel in the first direction; and detecting the electromagnetic waves that travel in the second direction (Col 109: lines 4-11. See also, Fig. 22, sensors 116, 164, first and second beams 198, 200).
Regarding claim 24, Send teaches an information acquisition system comprising: a switch configured to switch each pixel, among a plurality of pixels included on an action surface, between a first state of causing electromagnetic waves incident on the action surface to travel in a first direction and a second state of causing the electromagnetic waves incident on the action surface to travel in a second direction (Fig. 22, SLM 114, 206, col 17: lines 15-23. See also, Fig. 1, col 108: lines 36-59.); 
a first detector configured to detect the electromagnetic waves that travel in the first direction; a second detector configured to detect the electromagnetic waves that travel in the second direction (Fig. 22, sensors 116, 164, first and second beams 198, 200).; and 
a controller configured to acquire information related to surroundings based on the electromagnetic waves detected by both of the first detector and the second detector (col 11: lines 52-57. See also, figs. 1 and 21, evaluation device 120).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Send et al. (US 9557856 B2) in view of Daniel I. Some (US 20030132405 A1).
Regarding claim 6, Send fails to explicitly teach but Some teaches the electromagnetic wave detection apparatus of claim 5, wherein on the each pixel, the switch comprises a shutter comprising a reflecting surface configured to reflect electromagnetic waves, and the switch is configured to switch the each pixel between the reflecting state and the transmitting state by opening and closing each shutter (Fig. 7, para [101]. See also, fig.6)
It would have been obvious to modify Send’s optical detector, in view of Some, to include shutters 106 so that the Lidar system can be used to reduce inference or noise.
Regarding claim 7, Send, as modified in view of Some, teaches the electromagnetic wave detection apparatus of claim 6, wherein the switch comprises a Micro Electro Mechanical Systems (MEMS) shutter comprising a plurality of openable shutters arranged in an array (Some, para [101]).
Regarding claim 8, Send, as modified in view of Some, teaches the electromagnetic wave detection apparatus of claim 5, wherein the switch comprises a liquid crystal shutter configured to switch the each pixel between [[a]] the reflecting state [[a]] the transmitting state 
It would have been obvious to modify Send’s optical detector, in view of Some, to include Liquid crystal shutters so that the Lidar system can be used to have a much wider spectral range.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Send et al. (US 9557856 B2) in view of Michael Garret Bush (US 20110074983 A1).
Regarding claim 10, Send fails to explicitly teach but Bush teaches the electromagnetic wave detection apparatus of claim 1, wherein the switch is configured to switch a same pixel of the 3 plurality of pixels between the first state and the second state to cause the electromagnetic waves that are incident to the same pixel to travel in the first direction and then in the second direction (Para [36])
It would have been obvious to combine Send’s optical detector with Bush because it does no more than predictable results of more accurately obtaining more information about the object such as distance, position, color, temperature and so one. Also, better image resolution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Zganec et al. (US 20070216769 A1), teaches Active 3D Triangulation-based Imaging Method and Device
Royo Royo et al. (US 20140049783 A1), teaches system, method and computer program for receiving a light beam
Royo Royo et al. (US 20150378023 A1), teaches system and method for scanning a surface and computer program implementing the method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645                 
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645